Citation Nr: 0211456	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-04 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant served on active duty from January 1974 to 
January 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (ROs) in Waco, Texas, 
that denied the benefit sought. 

The veteran's service representative recently raised the 
issue of entitlement to service connection for a psychiatric 
other than PTSD.  As this issue has not been addressed by the 
agency of original jurisdiction, it is referred to the RO for 
action deemed appropriate.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors actually occurred.

3.  There is no diagnosis of PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veteran's Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug.29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.236(a).  
See VAOPGCPREC 11-2000. 

VA has fully complied with the mandates of the VCAA.  The 
claim has been considered on the merits.  The file contains 
records from the veteran's period of service, records of 
postservice VA and private medical treatment, VA examination 
reports dated in 1991 and 1994, and recent records from the 
VA mental health clinic.  There is no indication that there 
is any pertinent record outstanding. 

In addition, the veteran was provided a copy of the decision 
explaining why the claim for service connection was denied.  
Furthermore, through the December 1998 statement of the case 
(SOC), various correspondence from VA, and subsequent 
supplemental statements of the case (SSOC), the appellant was 
advised of the laws and regulations regarding service 
connection.  These communications clearly explained his 
rights and responsibilities and advised him what evidence is 
of record and what type of evidence could substantiate his 
claim.  Moreover, these records identify and explain the 
respective responsibility of VA and the veteran to provide 
evidence. 

It is not prejudicial to the appellant for the Board to 
address the claim based on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 



Factual Background

The veteran's DD Form 214 and service department records 
indicate that he served in a supply unit.  He did not serve 
in the Republic of Vietnam.  His awards and decorations do 
not include any connoting combat. 

Service medical records reveal no complaints or findings 
indicative of a psychiatric problem.  On a February 1975 
report of medical history, the veteran indicated that he had 
no problems with depression or excessive worry, or 
nervousness of any sort.  On January 1976 examination prior 
to separation, the veteran's psychiatric evaluation was 
normal. 

The veteran was admitted to a VA hospital in April 1978.  The 
diagnosis was probable schizophrenic reaction, paranoid type.

The veteran was admitted to East Louisiana State Hospital in 
October 1978.  A history of multiple drug abuse from heroin 
to LSD was reported.  The diagnosis was paranoid type of 
schizophrenia, and it was noted that the progress was good 
considering that this was his first breakdown.  	

VA outpatient treatment records from 1990 and 1991 show that 
the veteran was treated for symptoms of schizophrenia.  
Symptoms of depression and suicidal ideation were noted.

On VA mental disorders examination in December 1991 the 
diagnosis was schizoaffective disorder.

In a June 1992 decision, the RO granted nonservice connected 
pension benefits based on a schizoaffective disorder.

On VA mental disorders examination in April 1994, the veteran 
reported having "military flashbacks."  The diagnostic 
impression was schizoaffective disorder.  It was noted that 
the veteran was considered totally impaired as far as ability 
to work.
In a September 1997 statement, the veteran indicated that he 
wished to pursue a claim for service connection for PTSD.

VA sent the veteran a September 1997 letter indicating what 
evidence was necessary to support his claim.  Specifically 
identified were the need for evidence supporting the fact 
that the alleged traumatic incident leading to PTSD occurred 
and a medical diagnosis of the condition.  
 
In a September 1998 statement, the veteran indicated that the 
inservice stressful event leading to his PTSD was an incident 
where his "O.I.C." Supply Office(r), took him by surprise 
and played with his mind for three to five minutes while 
staring him down.  The veteran stated that he has not been 
the same since. 

During his April 1999 RO hearing, the veteran testified that 
Lieutenant David Elliott tested his mind to see what it was 
made of.  He stated that the Lieutenant "took" his mind for 
about four to six minutes and stared him down, leaving his 
eyes watery and flashy.  The veteran indicated that he could 
not see and had to leave work that day.  He reported that 
since that day, he has had problems involving an  inability 
to think clearly, mental slowness, and incoordination.  

In November 1998, the veteran submitted a PTSD information 
sheet intended to elicit facts necessary to verify stressors 
in which he repeated his assertions regarding his alleged 
inservice stressor.  He did not indicate that there was ever 
a report of the incident or that there was any other 
documentation that would enable verification.

VA outpatient treatment records were submitted from the 
facility in Alexandria, Louisiana dating from 1990 to 1995.  
A July 1990 record indicates that the veteran sought 
treatment from a psychiatrist for symptoms including 
inability to sleep, decreased appetite, sexual problems, and 
suicidal ideation.  The diagnosis was possible depression.  
Subsequent outpatient treatment records show diagnoses of 
schizophrenia.  Records from June 1995 report treatment in a 
chemical dependency program.   
VA outpatient treatment records showing treatment at the 
mental health clinic from October 1999 through June 2000 
reveal that the veteran was preoccupied with PTSD but contain 
no such diagnosis.  The diagnosis on psychosocial assessment 
in October 1999 was psychosis, not otherwise specified.  

Analysis

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence between current symptomatology and the claimed in- 
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).  [This regulation was revised in 
June 1999, effective from March 1997, and the revised version 
provides that service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.]  38 C.F.R. § 
3.304(f) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, it is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Initially, the Board notes that the veteran's psychiatric 
disability has never been diagnosed as PTSD.  He has had 
longstanding VA and private diagnoses of schizophrenia and 
schizoaffective disorder.  Possible depression and psychosis, 
not otherwise specified, have also been diagnosed.   	

The veteran did not engage in combat with the enemy.  
Consequently, the liberalized evidentiary standards set forth 
in 38 U.S.C.A. § 1154(b) and the corresponding regulation, 38 
C.F.R. § 3.304(d), are not for application in this case.

One requirement of 38 C.F.R. § 3.304(f) is credible 
supporting evidence that a claimed inservice stressor 
occurred.  Since the veteran did not engage in combat with 
the enemy, such stressor must be established by credible 
supporting evidence.  Here there is no such credible 
supporting evidence of an inservice stressor. 

Under DSM-IV, a sufficient stressor is one in which a person 
has been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and the person's response involved intense fear, 
helplessness, or horror.  See 38 C.F.R. § 4.125; Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The veteran has not provided sufficient detail to verify his 
one and only reported inservice stressor event involving some 
sort of verbal/psychological conflict with a superior.  He 
has not indicated that any report was ever filed or that 
medical treatment was ever sought following the incident and 
as such, the event cannot be verified by search of records.  
Without credible supporting evidence of an inservice stressor 
or a diagnosis of PTSD, threshold requirements for 
establishing service connection for PTSD are not met, and 
service connection for PTSD is not warranted.


ORDER


Service connection for PTSD is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

